Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-6, 137-140, and 142-147, in the reply filed on Jun. 11, 2021 is acknowledged.  New claims 206-208, directed to a scaffold to house genetically-reprogrammed lymphocytes, would have been placed in Group 1 in the restriction election and are considered to be part of Group 1.
Claims 1-6, 137-140, 142-147 and 206-208 remain pending in the current application, all other claims have been canceled.  Claims 1-6, 137-140, 142-147 and 206-208 have been considered on the merits.

Status of the Claims 
	Claims 1-6, 137-140, 142-147 and 206-208 are currently pending.
Claims 1-6, 137, 142, and 145-147 are amended.
	

New claims 206-208 have been added.  
	Claims 1-6, 137-140, 142-147 and 206-208 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities: there is description of color in the Specification of Figure 1 in para. 0020. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms Calphos™ in 0136; Lasergene™ in 0159; Phoenix™-Eco in 0181; Ficoll® in 0182; RetroNectin® in 0182; Histopaque® in 0182; Teflon™ in 0190; AlgiMatrix™ Firming Buffer in 0191; Xenogen IVIS® Spectrum Imaging System in 0193; Living Imaging® Software in 0193; FACSCanto™ Flow Cytometer in 0194; Hilyte™ Fluor 647™ in 0195; CellTracker™ Orange in 0195; Tissue-Tek® in 0195; ProLong™ Gold Antifade reagent in 0195; and Zeiss® LSM 780 NLO in 0195, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 6 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. 5,6-Dimethylxanthenone-4-acetic acid (DMXAA)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 206-208 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stephen (WO 2014/110591 A1)(ref. of record).
With respect to claim 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 206, Stephen teaches the scaffold is porous (abstract, 0006, 0013 and 0006).  With respect to claim 207, Stephen teaches the scaffold containing biocompatible polymers including alginate, collagen, chitosan, poly(lactic-co-glycolic acid (PLGA) (0048) and mesoporous silica microparticles (0030 claim 208, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains. 
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4 and 206-208 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen (WO 2014/110591 A1) (ref. of record) in view of Shabalovskaya et al. (Acta Biomaterialia, 2008) (ref. of record) and Wang et al. (ACS Applied Materials & Interfaces, 2015).
With respect to claims 1 and 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  With respect to claim 1, Stephen teaches the scaffold comprises fibrin (0069).  With respect to claims 1 and 208, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains.  With respect to claim 2, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD 137 antibodies (0006, 0010, and 0070).  Further with respect to claim 2, Stephen teaches the lymphocytes are T-cells and can be genetically modified (0007 and 00110-00114).  With respect to claim 3, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the claim 4, Stephen teaches the lymphocytes include T cells and natural killer cells and can be genetically modified (0099 and 00109-00114).  With respect to claim 207, Stephen teaches the scaffold matrix material containing biocompatible polymers including alginate, collagen, chitosan, poly(lactic-co-glycolic acid (PLGA) (0048) and mesoporous silica microparticles (0030 and 0146).  
Stephen does not teach the scaffold comprising thin film nitinol micromesh as recited in claim 1.  However, Shabalovskaya teaches a scaffold with a coating of a thin film Nitinol forming a mesh which contains cells and that lymphocytes can be cultured on such substrates (abstract, pg. 452 Col. 2 para. 2, pg. 454 Col. 2 para. 2, and pg. 462 para. 1).  In addition, Shabalovskaya teaches that nitinol is commonly used medical implants (abstract).  In further support, Wang reports that “Nitinol is widely fabricated as stents for the palliation treatment of many kinds of cancer” (abstract) and that nitinol has a good biocompatibility and unique shape memory effects (pg. 7843 para. 1).  In addition, Wang teaches that “cell viability tests show that the films can effectively inhibit the growth of cancer cells but have little adverse effects to normal cells” (abstract). Accordingly, at effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the scaffold of Stephen to include a thin film nitinol micromesh for its biocompatible, unique shape memory effects, and its known ability to inhibit cancer cells but not normal cells as taught by Wang.  Furthermore, it 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephen in view of Shabalovskaya and Wang (as applied to claims 1-4 and 206-208 above), and further in view of Vernejoul et al. (US 2017/0340658 A1, priority to Dec. 16, 2014).
The teachings of Stephen, Shabalovskaya and Wang can be found in the previous rejection above. 
Stephen does not teach the scaffold further comprising a stimulator of interferon genes (STING) agonist as recited in claim 5 or any of the STING agonist listed in claim 6.  However, Vernejoul teaches a composition for the treatment of cancer containing an STING agonist (abstract, 0018 and 0028) and where the STING agonists is c-diGMP, c-diAMP,  c-CAMP,  c-AIMP, (3’,2’)c-AIMP, OR (2’,2’)c-AIMP,  (2’,3’)c-AIMP,  c-AIMP(S), 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 137-139, 142-147 and 206-208 are rejected under 35 U.S.C. 103 as being unpatentable over Stephen (WO 2014/110591 A1) (ref. of record) in view of Vernejoul et al. (US 2017/0340658 A1, priority to Dec. 16, 2014).
claims 137 and 206, Stephen teaches a scaffold containing lymphocytes and at least one lymphocyte-activating moiety and where the lymphocytes are genetically-modified (genetically reprogrammed) (abstract, 0002, 0010, 0070, 00111 and 00143).  Although Stephen does not explicitly theca a kit, it would have been obvious to one of ordinary skill in the art to assemble all of the components of the scaffold into a kit.  With respect to claim 206, Stephen teaches the scaffold is porous (abstract, 0006, 0013 and 0006).  With respect to claims 137 and 207, Stephen teaches the scaffold matrix material containing biocompatible polymers including alginate, collagen, chitosan, poly(lactic-co-glycolic acid (PLGA) (0048) and mesoporous silica microparticles (0030 and 0146).  With respect to claims 137 and 208, Stephen teaches the scaffold can be coated with a lymphocyte-activating moiety where the lymphocyte-activation moieties include CD3, CD28 and CD137 antibodies (0006, 0010, 0070 and 00143).  The antibodies would inherently contain binding domains.  
With respect to claim 138, Stephen teaches porous particles, in particular mesoporous silica microparticles (0006, 0030 and 00146).  With respect to claim 139, Stephen teaches the composition further comprising liposomes (00148).  With respect to claim 144, Stephen teaches the scaffold further containing an immune stimulant (0011).  With respect to claim 145, Stephen teaches the immune stimulant is a cytokine, a small molecule, a siRNA, a plasmid DNA and/or a vaccine adjuvant (0011).  With respect to claim 146, Stephen teaches the vaccine adjuvant is Toll-like receptor ligands such as CpG, CpG oligodeoxynucleotide (Poly(I:C)), α-galactoceramide, monophosphoryl lipid A (MPLA), VTX-2337, and 17-dimethylaminoethylamino-17-claim 147, Stephen teaches the scaffold comprises fibrin (0069).  
Stephen does not teach the scaffold further comprising a stimulator of interferon genes (STING) agonist as recited in claim 137, any of the STING agonist listed in claim 142, or that the STING agonist is c-diGMP as recited in claim 143.  However, Vernejoul teaches a composition for the treatment of cancer containing an STING agonist (abstract, 0018 and 0028) and where the STING agonists is c-diGMP, c-diAMP,  c-CAMP,  c-AIMP, (3’,2’)c-AIMP, OR (2’,2’)c-AIMP,  (2’,3’)c-AIMP,  c-AIMP(S), c-(dAMP-dIMP),  c-(dAMP-2’FdIMP),  c-(2’FdAMP-2’FdIMP), (2’,3’)c-(AMP-2’FdIMP),  c-[2’FdAMP(S)-2’FdIMP(S)] , and c-[2’FdAMP(S)-2’FdIMP(S)](POM)2 (Table 1, 0011-0014 and 0071-0073).  In further support, Stephen teaches the scaffold can contain immune stimulants (0011).  Vernejoul teaches STING agonist have been shown to activate the immune system (0011-0012).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to include a STING agonist in the scaffold or a kit to make the scaffold of Stephen for the benefit of further treating cancer.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose in treating cancer.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the scaffold or a kit to make the scaffold of Stephen to include a STING agonist including those listed in claim 6, since STING agonist were well known for their 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 140 is rejected under 35 U.S.C. 103(a) as being unpatentable over Stephen in view of Vernejoul (as applied to claims 137-139, 142-147 and 206-208 above), and further in view of Brinker et al. (US 2014/0079774 A1) (ref. of record).
The teachings of Stephen and Vernejoul can be found in the previous rejection above. 
Stephen does not teach the composition containing protocells as recited in claim 140.  However, Brinker teaches protocells for specific targeting cancer cells with at least one agent which facilitates cancer cell death (abstract).  Accordingly, at the effective time of filing of the claimed invention one of ordinary skill in the art would have been motivated to include protocells in a kit to make the scaffold of Stephen for the benefit of further treating cancer as taught by Brinker.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose in treating cancer.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying a kit to make the scaffold of Stephen to include protocells containing cancer treating drugs, since protocells were well known for their use in 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusion
	No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632